Citation Nr: 0410816	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension benefits.




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
October 1941 to June 1942, and the Regular Philippine Army from 
April to December 1945.  He was a prisoner of war from April to 
June 1942.  The veteran died in April 2001; the appellant in this 
case is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a 
November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
Philippines.



FINDINGS OF FACT

1.  The veteran died in April 2001; the immediate cause of death 
was degenerative arteriosclerosis due to senility.

2.  There is no probative medical evidence of degenerative 
arteriosclerosis in service or within one year after separation 
from service.  

3.  Service connection was not in effect for any disability during 
the veteran's lifetime.

4.  The veteran's death was not proximately due to or the result 
of a service-connected disability.

5.  The appellant's claim for accrued benefits was received by the 
RO more than one year after the veteran's death.

6.  The veteran's recognized service with the Philippine 
Commonwealth Army from October 1941 to June 1942 and the Regular 
Philippine Army from April to December 1945 did not satisfy the 
requisite service for the appellant's basic eligibility for VA 
death pension benefits.   



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).

2.  The criteria for entitlement to accrued benefits have not been 
met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) 
(2003).

3.  The veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which has since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  Under the VCAA, VA has a duty to notify the 
veteran or appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA satisfied its duties 
to the appellant in a June 2002 VCAA letter.  The letter predated 
the November 2002 rating determination.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The RO also generally advised 
her to submit any evidence in support of her claim which she had 
in her possession, and that they would assist her in obtaining any 
evidence she was not able to obtain on her own.  See Pelegrini v. 
Principi, 17 Vet. App. 412; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this case, on 
file are the veteran's service medical records, an Affidavit of 
Philippine Army Personnel completed by the veteran, Certification 
by the Asst Adjutant General, private medical records dated in 
1990, a private medical record dated in March 2001, and the 
veteran's death certificate.  There is no indication of relevant, 
outstanding records which would support the appellant's claims.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2003).  

Under VCAA, the duty to assist also includes obtaining a medical 
opinion when such is necessary to make a decision on the claim.  
An opinion is necessary if the record:  (a) contains competent 
evidence that the claimant has a current disability, or persistent 
or recurrent symptoms of disability; and (b) establishes that the 
veteran suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence showing 
post-service treatment for a condition or other possible 
association with military service.

In this case, the Board finds that a VA medical opinion is not 
necessary.  The available records provide the veteran's contention 
that during service he was not treated for any wounds or 
illnesses.  As set out in more detail below, however, the record 
fails to establish that the veteran suffered "an event, injury or 
disease in service" as it relates to the cause of the veteran's 
death.  

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could not 
provide competent evidence of the incurrence of any disability in 
service.  Under these circumstances, any opinion on whether a 
disability is linked to service would obviously be speculative.  
Moreover, the Board observes that the record currently contains 
absolutely no indication that the conditions which caused or 
contributed to the veteran's death were related to his active 
service.  Based on the foregoing, the Board finds that a VA 
medical opinion is not necessary to make a decision on the 
appellant's claim of service connection for cause of death.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.


I.  Factual Background

During his lifetime, the veteran had no service-connected 
disabilities.  The veteran reported in a November 1945 Affidavit 
for Philippine Army Personnel that he was not treated for any 
wounds or illnesses during service.  

The record shows that in March 1990, the veteran filed a claim of 
service connection for a peptic ulcer and osteoarthritis.  The 
veteran was afforded a VA Former Prisoner of War examination in 
January 1991.  The examiner diagnosed cataracts, myopic compound 
astigmatism in both eyes, diverticulum, hypertrophic degenerative 
disease in both knees, hypertrophic degenerative disease in the 
lumbar spine, suspicious density in the right apex, and 
helminthiasis.  There were no findings of peptic ulcer disease, 
anemia, malnutrition, avitaminosis, dysentery or malaria.  The RO 
considered entitlement to service connection for all of the 
aforementioned disorders, which were subsequently denied.

In March 2001, private medical records reflect that the veteran 
was hospitalized for chronic obstruction pulmonary disease.  He 
complained of a fever, cough and difficulty breathing.  The 
veteran died in April 2001.  His certificate of death provides the 
immediate cause of death as degenerative arteriosclerosis due to 
senility.


I.  Service connection for the cause of the veteran's death.

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).  For a service-connected disability to be 
the cause of death, it must singly, or with some other condition, 
be the immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id. 

Where a veteran served 90 days or more during a period of war and 
arteriosclerosis is manifested to a compensable degree within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need 
only demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

According to the official death certificate the veteran died in 
April 2001 of degenerative arteriosclerosis due to senility.  

Prior to his death, the veteran attested by way of affidavit that 
he was not treated for any wounds or illnesses during service.  In 
March 1991, the RO considered claims of service connection for 
cataracts, myopic compound astigmatisms, diverticulum, anemia, 
hypertrophic degenerative disease, peptic ulcer, helminthiasis, 
malaria, dysentery, malnutrition and avitaminosis, which were 
subsequently denied.  

Arteriosclerosis is among the chronic diseases subject to 
presumptive service connection under the provisions of § 3.307(a).  
There is, however, no credible medical evidence of record to show 
that the veteran's degenerative arteriosclerosis was manifested to 
a compensable degree within the one-year presumptive post-service 
period.

The appellant has submitted no medical evidence to support her 
contention that arteriosclerosis was incurred during active duty 
service, or manifested within the presumptive period.

The Board has considered the appellant's own lay statements to the 
effect that the veteran's death was causally related to his active 
service; however, the appellant has not been shown to have the 
medical expertise necessary to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the conditions which caused or contributed to the veteran's 
death were not shown in service, or manifested within the 
presumptive one-year period, and the records contain no indication 
of a possible link between his death and active military service, 
the Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for the cause of the 
veteran's death.


II.  Accrued benefits.

Among the requirements for accrued benefits is that the claim for 
accrued benefits be filed within one year after the date of death 
of the individual with respect to whom such benefits are sought.  
38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2003).

The appellant's husband died in April 2001.  The appellant filed a 
claim for accrued benefits in May 2002.  

As the appellant missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this case are 
not in dispute and the law is dispositive.  The appellant's claim 
must therefore be denied because it is without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


III.  Nonservice-connected death pension benefits.

In general, a surviving spouse of a veteran who served 90 days or 
more during a period of war may be entitled to VA nonservice-
connected death pension benefits. 38 U.S.C.A. § 1541 (West 2002).  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the U.S. 
pursuant to the military order of the President dated July 26, 
1941, including among such military forces organized guerrilla 
forces under commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific Area, or 
other competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air service 
for the purposes of any law of the U.S. conferring rights, 
privileges, or benefits upon any person by reason of the service 
of such person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include death 
pension benefits authorized by chapter 15, title 38, U.S. Code.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2003).

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing service 
in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

In this case, the service department verified that the veteran had 
service in the Philippine Commonwealth Army from October 1941 to 
June 1942, and in the Regular Philippine Army from April to 
December 1945.  The law specifically excludes such service for 
purposes of entitlement to death pension benefits.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, the 
Board finds that there is no legal basis on which the appellant's 
claim can be based.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack of 
legal entitlement.  38 U.S.C.A. § 107 (West 2002); Sabonis, 6 Vet. 
App. at 430; 38 C.F.R. §§ 3.40, 3.41 (2003).



ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



